MEMORANDUM ***
The United States appeals the sentence imposed following Jesus Chihuahua-Martinez’s guilty plea to being an illegal alien found in the United States following deportation in violation of 8 U.S.C. § 1326. The district court imposed a suspended sentence and then placed the defendant on probation for five years with a condition that he spend twelve months in custody during the probationary period. For the reasons stated in United States v. Murillo, 548 F.3d 1256 (9th Cir.2008), we reverse the district court, vacate the sentence, and direct that on remand the case be sent to a different district judge for resentencing.
SENTENCE VACATED; REMANDED FOR RESENTENCING BY A DIFFERENT DISTRICT JUDGE.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.